Case 17-04864   Doc 90-4   Filed 12/19/18 Entered 12/19/18 15:10:18   Desc Exhibit
                           MORTGAGE Page 1 of 18




                      EX: B
Case 17-04864   Doc 90-4   Filed 12/19/18 Entered 12/19/18 15:10:18   Desc Exhibit
                           MORTGAGE Page 2 of 18
Case 17-04864   Doc 90-4   Filed 12/19/18 Entered 12/19/18 15:10:18   Desc Exhibit
                           MORTGAGE Page 3 of 18
Case 17-04864   Doc 90-4   Filed 12/19/18 Entered 12/19/18 15:10:18   Desc Exhibit
                           MORTGAGE Page 4 of 18
Case 17-04864   Doc 90-4   Filed 12/19/18 Entered 12/19/18 15:10:18   Desc Exhibit
                           MORTGAGE Page 5 of 18
Case 17-04864   Doc 90-4   Filed 12/19/18 Entered 12/19/18 15:10:18   Desc Exhibit
                           MORTGAGE Page 6 of 18
Case 17-04864   Doc 90-4   Filed 12/19/18 Entered 12/19/18 15:10:18   Desc Exhibit
                           MORTGAGE Page 7 of 18
Case 17-04864   Doc 90-4   Filed 12/19/18 Entered 12/19/18 15:10:18   Desc Exhibit
                           MORTGAGE Page 8 of 18
Case 17-04864   Doc 90-4   Filed 12/19/18 Entered 12/19/18 15:10:18   Desc Exhibit
                           MORTGAGE Page 9 of 18
Case 17-04864   Doc 90-4   Filed 12/19/18 Entered 12/19/18 15:10:18   Desc Exhibit
                           MORTGAGE Page 10 of 18
Case 17-04864   Doc 90-4   Filed 12/19/18 Entered 12/19/18 15:10:18   Desc Exhibit
                           MORTGAGE Page 11 of 18
Case 17-04864   Doc 90-4   Filed 12/19/18 Entered 12/19/18 15:10:18   Desc Exhibit
                           MORTGAGE Page 12 of 18
Case 17-04864   Doc 90-4   Filed 12/19/18 Entered 12/19/18 15:10:18   Desc Exhibit
                           MORTGAGE Page 13 of 18
Case 17-04864   Doc 90-4   Filed 12/19/18 Entered 12/19/18 15:10:18   Desc Exhibit
                           MORTGAGE Page 14 of 18
Case 17-04864   Doc 90-4   Filed 12/19/18 Entered 12/19/18 15:10:18   Desc Exhibit
                           MORTGAGE Page 15 of 18
Case 17-04864   Doc 90-4   Filed 12/19/18 Entered 12/19/18 15:10:18   Desc Exhibit
                           MORTGAGE Page 16 of 18
Case 17-04864   Doc 90-4   Filed 12/19/18 Entered 12/19/18 15:10:18   Desc Exhibit
                           MORTGAGE Page 17 of 18
Case 17-04864   Doc 90-4   Filed 12/19/18 Entered 12/19/18 15:10:18   Desc Exhibit
                           MORTGAGE Page 18 of 18
